 

 

Exhibit 10.1

 

COOPERATION AGREEMENT

 

This Cooperation Agreement (this “Agreement”), is made and entered into as of
January 2, 2018 by and among Real Goods Solar, Inc., a Colorado corporation (the
“Company”), and the entities and natural persons set forth in the signature
pages hereto (collectively, “Iroquois”) (each of the Company and Iroquois, a
“Party” to this Agreement, and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, as of the date hereof, Iroquois has a beneficial ownership interest in
840,135 shares of the Company’s Class A common stock, par value $0.0001 per
share (the “Common Stock”), which includes certain shares issuable upon the
exercise of certain warrants;

 

WHEREAS, on July 24, 2017, Iroquois filed a definitive proxy statement (the
“Proxy Statement”) with the Securities and Exchange Commission (the “SEC”)
relating to the solicitation of proxies and seeking, among other things, to
withhold all votes for director candidates (the “Withhold Proxy Solicitation”)
nominated for election to the Company’s Board of Directors (the “Board”) at the
Company’s 2017 Annual Meeting of Shareholders (including any adjournment,
postponement or rescheduling thereof, the “2017 Annual Meeting”);

 

WHEREAS, the Company has convened and subsequently adjourned the 2017 Annual
Meeting on each of August 23, 2017, October 5, 2017 and December 14, 2017 due to
a quorum not being present and adjoined the 2017 Annual Meeting until January
18, 2018; and

 

WHEREAS, the Company and Iroquois have reached an agreement with respect to
certain matters related to the 2017 Annual Meeting, the delivery of the
restricted shares of Common Stock, and certain other matters, in each case, as
provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.           Withdrawal of Withhold Proxy Solicitation.

 

(a)          Effective immediately upon the date hereof, Iroquois agrees to
(i) immediately terminate the Withhold Proxy Solicitation, (ii) withdraw (and
not resubmit) the Proxy Statement, (iii) cease any and all solicitation and
other efforts with respect to the Withhold Proxy Solicitation, and (iv) promptly
notify the staff of the SEC in writing that it is terminating the Withhold Proxy
Solicitation.

 

(b)          Iroquois further agrees not to (i) nominate or recommend for
nomination any person for election at the 2017 Annual Meeting, directly or
indirectly, (ii) submit any proposal for consideration at, or bring any other
business before, the 2017 Annual Meeting, directly or indirectly, (iii) vote,
deliver or otherwise use any consents that may have been, or may be, received
pursuant to the Withhold Proxy Solicitation, or (iv) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2017
Annual Meeting, directly or indirectly.

 

 

 

 

2.           Voting Agreement.

 

(a)          At the 2017 Annual Meeting, Iroquois agrees to appear in person or
by proxy and vote all shares of Common Stock beneficially owned by Iroquois and
its Affiliates and Associates in favor of (i) the election of the Company’s five
(5) director nominees, (ii) the approval of an amendment to the Company’s 2008
Long-Term Incentive Plan to increase the number of shares authorized for
issuance and the number of shares that a participant may receive in a fiscal
year, and (iii) the ratification of the appointment of Moss Adams LLP to audit
the Company’s consolidated financial statements for the 2017 fiscal year.

 

(b)          At any subsequent annual or special meeting of shareholders of the
Company (or adjournments thereof) during the Standstill Period, Iroquois agrees
to vote all shares of Common Stock beneficially owned by Iroquois and its
Affiliates and Associates in favor of the election to the Board of those
director nominees nominated for election by the Board’s Nominating and Corporate
Governance Committee or the Board and against the removal of any directors whose
removal is not recommended by the Board.

 

(c)          Iroquois agrees, within 2 business days after receipt in connection
with the 2017 Annual Meeting and within 10 business days after receipt in
connection with any other annual or special meeting of shareholders of the
Company, to execute and deliver to the Company, or cause to be executed and
delivered to the Company, the proxy card sent to Iroquois by the Company in
connection with the 2017 Annual Meeting and any other annual or special meeting
of shareholders of the Company (or adjournments thereof) during the Standstill
Period (and any other legal proxies delivered to Iroquois required to vote any
shares held in “street name”) directing that the shares of Common Stock
beneficially owned by Iroquois, as of the applicable record date, be voted in
accordance with Section 2(a) and 2(b).

 

3.           Standstill.

 

(a)          Iroquois agrees that, from the date of this Agreement until the
expiration of the Standstill Period, without the prior written consent of a
majority of the Board specifically expressed in a written resolution, neither it
nor any of its Affiliates or Associates will, and it will cause each of its
Affiliates and Associates not to, directly or indirectly, in any manner, acting
alone or in concert with others:

 

(i)          acquire, offer to acquire or agree to acquire, alone or in concert
with any other individual or entity, by purchase, tender offer, exchange offer,
agreement or business combination or any other manner, beneficial ownership of
any securities of the Company; provided, however, that Iroquois shall be
permitted to acquire the shares of Common Stock issuable upon exercise of the
warrant set forth on Exhibit A;

 

(ii)         submit any shareholders proposal (pursuant to Rule 14a-8
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or otherwise) or any notice of nomination or other business
for consideration by the Company’s shareholders, or nominate any candidate for
election to, or to fill a vacancy on, the Board (including by way of Rule 14a-11
of Regulation 14A), other than as expressly permitted by this Agreement;

 

2

 

 

(iii)        engage in, directly or indirectly, any “solicitation” (as defined
in Rule 14a-1 of Regulation 14A) of proxies (or written consents) or otherwise
become a “participant in a solicitation” (as such term is defined in Instruction
3 of Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the Common
Stock or grant a proxy with respect to the voting of the Common Stock or other
voting securities of the Company to any person other than to the Board or
persons appointed as proxies by the Board;

 

(iv)        form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of Section
13(d)(3) of the Exchange Act with respect to the Common Stock or deposit any
shares of Common Stock in a voting trust or similar arrangement or subject any
shares of Common Stock to any voting agreement or pooling arrangement;

 

(v)         seek to call, or to request the call of, a special meeting of the
Company’s shareholders, or make a request for a list of the Company’s
shareholders;

 

(vi)        vote for any nominee or nominees for election to the Board, other
than those nominated or supported by the Board;

 

(vii)       seek to place a representative or Affiliate, Associate or nominee on
the Board or seek the removal of any member of the Board or a change in the size
or composition of the Board;

 

(viii)      other than as provided in this Agreement, effect or seek to effect
or cause or participate in, or make any public communication with respect to, or
in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or cause or participate in,
(A) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, or any sale, lease, exchange, pledge, mortgage, or transfer
thereof (including through any arrangement having substantially the same
economic or other effect as a sale, lease, exchange, pledge, mortgage, or
transfer or assets); (B) any tender offer or exchange offer, merger, acquisition
or other business combination involving the Company or any of its subsidiaries;
or (C) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries;

 

(ix)         make any demands for books and records and other materials from the
Company or pursue any litigation related thereto against the Company, or to
encourage, assist or cooperate with any third party with respect to any such
demand(s) or litigation;

 

(x)          disclose publicly, or privately in a manner that could reasonably
be expected to become public, any intention, plan or arrangement inconsistent
with the foregoing;

 

(xi)         take any action challenging the validity or enforceability of any
provisions of this Section 3(a);

 

(xii)        publicly request that the Company amend or waive any provision of
Sections 2 or 3(a);

 

3

 

 

(xiii)       institute, solicit, assist or join, or threaten, any litigation,
arbitration, action or other proceeding (other than any litigation, arbitration,
action or other proceeding to enforce the terms of this Agreement) against or
involving the Company, its subsidiaries, its current or former directors or
officers, or any Company Affiliate.; or

 

(xiv)      enter into any agreement, arrangement or understanding concerning any
of the foregoing (other than this Agreement) or recommend, request, induce ,
attempt to induce, advise, encourage, support, influence or solicit any person
to undertake any of the foregoing activities.

 

(b)          Nothing in this Section 3(b) or elsewhere in this Agreement shall
prohibit Iroquois from (i) privately making any statement or expressing or
disclosing Iroquois’ views in private to any officer or director of the Company,
so long as such communication are not intended to, and would not reasonably be
expected to, require any public disclosure of such communications, or (ii) from
voting in such manner as it deems appropriate on any matter unrelated (A) to the
election of directors of the Company or (B) to the other matters referenced
in Section 2 and 3.

 

(c)          As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; the terms “beneficial owner” and “beneficial
ownership” shall have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act; the terms “person” or “persons” shall mean
any individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.

 

(d)          For purposes of this Agreement, “Standstill Period” shall mean the
period commencing on the date of this Agreement and ending at 11:59 p.m.,
Eastern Time, on such date that is 30 calendar days prior to the expiration of
the advance notice period for the submission by shareholders of director
nominations for consideration at the Company’s 2022 annual meeting of
shareholders (including any adjournment, postponement or rescheduling thereof,
the “2022 Annual Meeting”), as set forth in the advance notice provisions of the
Company’s Bylaws.

 

4.           Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby, including legal
fees; provided, however, that, within three business days after the date of this
Agreement, the Company shall issue and deliver 600,000 unregistered and
restricted shares (the “Shares”) of Common Stock to Iroquois, as reimbursement
for expenses incurred by Iroquois in connection with the matters related to the
2017 Annual Meeting and the negotiation, execution and effectuation of this
Agreement; provided, further, that it shall be a condition to the Company’s
obligation to deliver such Shares that Iroquois has executed and delivered to
the Company, or caused to be executed and delivered to the Company, the proxy
card provided to Iroquois by the Company in connection with the 2017 Annual
Meeting (in compliance with applicable law).

 

4

 

 

5.           Representations, Warranties and Covenants of the Company.

 

(a)          The Company represents and warrants to Iroquois that (a) the
Company has the corporate power and authority to execute this Agreement and to
bind it thereto, (b) this Agreement has been duly and validly authorized,
executed and delivered by the Company, constitutes a valid and binding
obligation and agreement of the Company, and is enforceable against the Company
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution, delivery and
performance of this Agreement by the Company does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to it, or (ii) result in any breach or violation of or constitute a default (or
an event which with notice or lapse of time or both could become a default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, or any material agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound, and (d) all of the Shares to be issued and delivered shall be duly
authorized, fully paid and nonassessable, and validly issued, the issuance and
delivery is in compliance with all applicable federal and state securities laws,
and that the Shares, when issued and delivered in accordance with the terms and
for the consideration set forth in this Agreement, will be free of restrictions
on transfer other than restrictions on transfer under applicable state and
federal securities laws and liens or encumbrances created by or imposed by
Iroquois.

 

(b)          Within 30 business days after the date of this Agreement, the
Parties shall cooperate in good faith to enter into a registration rights
agreement, with customary terms reasonably acceptable to the Company, granting
to Iroquois piggyback registration rights with respect to the Shares Iroquois
will receive pursuant to this Agreement.

 

(c)          Upon request from Iroquois, the Company shall remove any
restrictive legend on the certificates or other instruments representing the
Shares and the Company shall issue a certificate without such restrictive legend
to Iroquois (i) in connection with a sale, assignment or other transfer exempt
from registration under the applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and any applicable state securities
laws if Iroquois provides the Company with an opinion of counsel selected by
Iroquois, and reasonably acceptable to the Company (the Company acknowledges
that Olshan Frome Wolosky LLP is acceptable counsel), in a generally acceptable
form for opinions of counsel in connection with such transactions and reasonably
acceptable to the Company, to the effect that such Shares to be sold, assigned
or transferred may be sold, assigned or transferred pursuant to an exemption
from such registration under the applicable requirements of the Securities Act
and any applicable state securities laws, (ii) on the date Iroquois provides
reasonable assurance to the Company that Iroquois is eligible to sell, assign or
transfer the Shares pursuant to Rule 144 promulgated pursuant to the Securities
Act (“Rule 144”) without having to comply with the information requirements
under Rule 144(c)(1); provided, however, that Iroquois agree that the Company
shall have the right to again affix a restrictive legend on the certificates or
other instruments representing the Shares in the event that Iroquois becomes an
Affiliate of the Company after removal of the restrictive legend, or (iii) on
the date Iroquois provides reasonable assurance to the Company that Iroquois is
eligible to sell, assign or transfer such Shares pursuant to Rule 144 while the
Company is in compliance with the requirements of Rule 144(c)(1)
contemporaneously with the sale, assignment or transfer of such Shares. Iroquois
acknowledges and agrees that the Shares remain “restricted securities” as such
term is defined in Rule 144 notwithstanding removal of the legend set forth
above until such Shares are sold or transferred under an effective registration
statement under the Securities Act or under Rule 144.

 

5

 

 

6.           Representations, Warranties and Covenants of Iroquois.

 

(a)          Iroquois represents and warrants to the Company that (a) as of the
date hereof, Iroquois beneficially owns, directly or indirectly, only the number
of shares of Common Stock as described opposite its name on Exhibit A and
Exhibit A includes all Affiliates and Associates of Iroquois that own any
securities of the Company beneficially or of record and reflects all shares of
Common Stock in which Iroquois has any interest or right to acquire, whether
through derivative securities, voting agreements or otherwise, (b) this
Agreement has been duly and validly authorized, executed and delivered by
Iroquois, and constitutes a valid and binding obligation and agreement of
Iroquois, enforceable against Iroquois in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, (c)
Iroquois has the authority to execute this Agreement and to bind itself to the
terms hereof, (d) Iroquois shall use its commercially reasonable efforts to
cause its respective Affiliates and Associates to comply with the terms of this
Agreement, (e) the execution, delivery and performance of this Agreement by
Iroquois does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which such
member is a party or by which it is bound, and (f) Iroquois is an accredited
investor as such term is defined under the Securities Act, is acquiring the
Shares for its own account and not with a view towards distribution, and has had
access to such information about the Company as it deems necessary to make an
informed decision about investing in the Shares.

 

(b)          Except as provided in section 5(b) herein, Iroquois understands
that the Shares have not been and are not being registered under the Securities
Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder, (B)
Iroquois shall have delivered to the Company an opinion of counsel selected by
Iroquois, in a generally acceptable form, to the effect that such Shares to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) Iroquois provides the Company with
reasonable assurance that such Shares can be sold, assigned or transferred
pursuant to Rule 144.

 

(c)          Iroquois understands that, except as set forth in this Agreement,
the certificates or other instruments representing the Shares shall bear a
restrictive legend, in form determined by the Company, referencing the
restricted nature of the Shares.

 

6

 

 

7.           Mutual Non-Disparagement.

 

(a)          Iroquois agrees that, until the earlier of (i) the expiration of
the Standstill Period and (ii) any material breach of this Agreement by the
Company (provided that the Company shall have three business days following
written notice from Iroquois of any material breach to remedy such material
breach if capable of remedy), neither it nor any of its Affiliates or Associates
will, and it will cause each of its Affiliates and Associates not to, directly
or indirectly, publicly make, express, transmit, speak, write, verbalize or
otherwise publicly communicate in any way (or cause, further, assist, solicit,
encourage, support or participate in any of the foregoing), any remark, comment,
message, information, declaration, communication or other statement of any kind,
whether verbal or in writing, that might reasonably be construed to be
derogatory or critical of, or negative toward, the Company or any of its
directors, officers, Affiliates, Associates, subsidiaries, employees, agents or
representatives (collectively, the “Company Representatives”), or that reveals,
discloses, incorporates, is based upon, discusses, includes or otherwise
involves any confidential or proprietary information of the Company or its
subsidiaries or Affiliates or Associates, or to malign, harm, disparage, defame
or damage the reputation or good name of the Company, its business or any of the
Company Representatives.

 

(b)          The Company hereby agrees that, until the earlier of (i) the
expiration of the Standstill Period and (ii) any material breach of this
Agreement by Iroquois (provided that Iroquois shall have three business days
following written notice from the Company of any material breach to remedy such
material breach if capable of remedy), neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, publicly make, express, transmit, speak, write,
verbalize or otherwise publicly communicate in any way (or cause, further,
assist, solicit, encourage, support or participate in any of the foregoing), any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether verbal or in writing, that might reasonably be
construed to be derogatory or critical of, or negative toward, Iroquois or its
Affiliates or Associates or any of their officers, employees, agents or
representatives (collectively, the “Iroquois Agents”), or that reveals,
discloses, incorporates, is based upon, discusses, includes or otherwise
involves any confidential or proprietary information of Iroquois or its
Affiliates or Associates, or to malign, harm, disparage, defame or damage the
reputation or good name of Iroquois, its business or any of the Iroquois Agents.

 

(c)          Notwithstanding the foregoing, nothing in this Section 7 or
elsewhere in this Agreement shall prohibit any Party from making any statement
or disclosure required under the federal securities laws, other applicable laws
or the listing standards of any stock exchange; provided, however, that such
Party must provide, to the extent legally permissible, advance written notice to
the other Parties, and to the extent practicable, at least two business days in
advance, prior to making any such statement or disclosure that would otherwise
be prohibited by the provisions of this Section 7, and reasonably consider any
comments of such other Parties.

 

(d)          The limitations set forth in Section 7(a) and 7(b) shall not
prevent any Party from responding to any public statement made by any other
Party of the nature described in Section 7(a) and 7(b) if such statement by such
other Party was made in breach of this Agreement.

 

7

 

 

8.           Release.

 

(a)          Iroquois does for itself, himself and its or his respective
successors, assigns, heirs, past and present shareholder, subsidiaries, members,
managers, directors, officers, employees, agents, and other representatives
hereby to the maximum extent permitted by law irrevocably forever release,
discharge and waive any and all claims, rights, causes of action, suits,
obligations, debts, demands, liabilities, controversies, costs, expenses, fees,
or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, in law or equity,
whether known or unknown, suspected or unsuspected, unanticipated as well as
anticipated, against the Company or any of its Affiliates, including any and all
of its or their present and/or past directors, officers, members, partners,
employees, shareholders, creditors, fiduciaries, agents, representatives and
their respective successors and assigns (collectively, the “Company Released
Parties”) with respect to or arising out of any event, fact, condition, act,
omission or circumstance existing on or prior to the date of this Agreement.
Iroquois also represents that it has not assigned any claim or possible claim
against the Company Released Parties, it fully intends to release all claims
against the Company Released Parties and it has been advised by, and has
consulted with counsel with respect to the execution and delivery of this
Agreement and has been fully apprised of the consequences of the waivers,
releases and discharges set forth herein.

 

(b)          The Company does for itself and its respective successors, assigns,
heirs, past and present shareholder, subsidiaries, members, managers, directors,
officers, employees, agents, and other representatives hereby to the maximum
extent permitted by law irrevocably forever release, discharge and waive any and
all claims, rights, causes of action, suits, obligations, debts, demands,
liabilities, controversies, costs, expenses, fees, or damages of any kind
(including, but not limited to, any and all claims alleging violations of
federal or state securities laws, common-law fraud or deceit, breach of
fiduciary duty, negligence or otherwise), whether directly, derivatively,
representatively or in any other capacity, in law or equity, whether known or
unknown, suspected or unsuspected, unanticipated as well as anticipated, against
Iroquois, including any and all of its present and/or past directors, officers,
members, partners, employees, shareholders, creditors, fiduciaries, agents,
representatives and their respective successors and assigns (collectively, the
“Iroquois Released Parties”) with respect to or arising out of any event, fact,
condition, act, omission or circumstance existing on or prior to the date of
this Agreement. The Company also represents that it has not assigned any claim
or possible claim against the Iroquois Released Parties, it fully intends to
release all claims against the Iroquois Released Parties and it has been advised
by, and has consulted with counsel with respect to the execution and delivery of
this Agreement and has been fully apprised of the consequences of the waivers,
releases and discharges set forth herein.

 

9.           No Concession or Admission of Liability. This Agreement is being
entered into for the purpose of avoiding litigation, uncertainty, controversy
and legal expense, constitutes a compromise and settlement entered into by each
Party hereto, and shall not in any event constitute, be construed or deemed a
concession or admission of any liability or wrongdoing of any of the Parties.

 

8

 

 

10.         Public Announcements. Promptly following the execution of this
Agreement, the Company and Iroquois shall issue a mutually agreeable press
release (the “Mutual Press Release”), announcing certain terms of this
Agreement, substantially in the form attached hereto as Exhibit B. Prior to the
issuance of the Mutual Press Release, neither the Company nor Iroquois shall
issue any press release or make any public announcement regarding this Agreement
or take any action that would require public disclosure thereof without the
prior written consent of the other Party. During the Standstill Period, neither
the Company nor Iroquois or any of its Affiliates or Associates shall make any
public announcement or statement that is inconsistent with or contrary to the
statements made in the Mutual Press Release, except as required by law or the
listing standards of any stock exchange (and, in any event, each Party will
provide the other Party, prior to making any such public announcement or
statement, a reasonable opportunity to review and comment on such disclosure, to
the extent reasonably practicable under the circumstances, and each Party will
consider any comments from the other in good faith) or with the prior written
consent of the other Party, and otherwise in accordance with this Agreement.

 

11.         Specific Performance. Each of Iroquois, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that Iroquois, on the one hand, and
the Company, on the other hand (the “Moving Party”), shall each be entitled to
seek specific enforcement of, and injunctive or other equitable relief to
prevent any violation of, the terms hereof, and the other Party hereto will not
take action, directly or indirectly, in opposition to the Moving Party seeking
such relief on the grounds that any other remedy or relief is available at law
or in equity.

 

12.         Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending Party); (iii) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated); or (iv) one business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the Party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

Real Goods Solar, Inc.

110 16th Street

Suite 300

Denver, CO 80202

Attention: Dennis Lacey, Chief Executive Officer

Facsimile No.: 303-223-9206

Telephone No.: (303) 222-8541

Email: dennis.lacey@rgsenergy.com

 

9

 

 

With copies (which shall not constitute notice) to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Attention: Kristin M. Macdonald and Rikard Lundberg

Facsimile No.: (303) 223-8232

Telephone No.: (303) 223-1242

Email:KMacdonald@BHFS.com

RLundberg@BHFS.com

 

If to Iroquois:

 

Iroquois Capital Management LLC

205 East 42nd Street, 20th Floor

New York, NY 10017

Attention: Richard Abbe

Facsimile No.: (347) 408-0969

Telephone No.: (212) 974-3070

Email:RAbbe@icfund.com

 

With copies (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention:Andrew Freedman, Esq.

Mohammad Malik, Esq.

Facsimile No.: (212) 451-2222

Telephone No.: (212) 451-2300

E-mail:afreedman@olshanlaw.com

mmalik@olshanlaw.com

 

13.         Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation, and effect, by, and construed in accordance
with, the laws of the State of Colorado executed and to be performed wholly
within the State of Colorado, without giving effect to the choice of law or
conflict of law principles thereof or of any other jurisdiction to the extent
that such principles would require or permit the application of the laws of
another jurisdiction.

 

10

 

 

14.         Jurisdiction. Each of the Parties hereto (a) consents to submit
itself to the personal jurisdiction of federal or state courts of the State of
Colorado in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not bring
any action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the federal or state courts of the State of
Colorado, (c) agrees to waive any bonding requirement under any applicable law,
in the case any other Party seeks to enforce the terms by way of equitable
relief, and (d) irrevocably consents to service of process by first class
certified mail, return receipt requested, postage prepaid, to the address of
such Party’s principal place of business or as otherwise provided by applicable
law. Each of the Parties hereto irrevocably waives, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any action, suit or
other legal proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason, (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment before judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (c) to the fullest extent
permitted by applicable law, that (i) such action, suit or other legal
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such action, suit or other legal proceeding is improper, or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
court.

 

15.         Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
15.

 

16.         Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the Parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the Parties other than those expressly set forth herein.

 

17.         Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

 

18.         Waiver. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

19.         Remedies. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law or equity.

 

11

 

 

20.         Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each Party acknowledges that it has received adequate information to
enter into this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that it
has not relied on any promise, representation or warranty, express or implied
not contained in this Agreement. Each of the Parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each Party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
Parties shall be deemed the work product of all of the Parties and may not be
construed against any Party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any Party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
Further, any rule of law or any legal decision that would provide any Party with
a defense to the enforcement of the terms of this Agreement against such Party
shall have no application and is expressly waived. The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intent of
the Parties.

 

21.         Construction. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. Whenever the words “include,” “includes” and “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement. The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. The term “business days” shall have the
meaning given to it by the applicable rules of the SEC.

 

22.         Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 

23.         Amendment. This Agreement may be modified, amended or otherwise
changed only in a writing signed by all of the Parties hereto, or their
respective successors or assigns.

 

12

 

 

24.         Successors and Assigns. The terms and conditions of this Agreement
shall be binding upon and be enforceable by the Parties hereto and the
respective successors, heirs, executors, legal representatives and permitted
assigns of the Parties, and inure to the benefit of any successor, heir,
executor, legal representative or permitted assign of any of the Parties;
provided, however, that no Party may assign this Agreement or any rights or
obligations hereunder without, with respect to Iroquois, the express prior
written consent of the Company (with such consent specifically authorized in a
written resolution adopted and approved by a majority of the Board), and with
respect to the Company, the prior written consent of Iroquois.

 

25.         No Third-Party Beneficiaries. The representations, warranties and
agreements of the Parties contained herein are intended solely for the benefit
of the Party to whom such representations, warranties or agreements are made,
and shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other person or entity, and no
other person or entity shall be entitled to rely thereon.

 

26.         Counterparts; Facsimile / PDF Signatures. This Agreement and any
amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each Party hereto shall have received a counterpart hereof signed by the other
Parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

13

 

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.

 

  REAL GOODS SOLAR, INC.         By: /s/ Dennis Lacey   Name: Dennis Lacey  
Title: Chief Executive Officer       IROQUOIS CAPITAL MANAGEMENT LLC         By:
/s/ Richard Abbe   Name: Richard Abbe   Title: Authorized Signatory      
IROQUOIS MASTER FUND LTD         By: /s/ Richard Abbe   Name: Richard Abbe  
Title: Authorized Signatory       IROQUOIS CAPITAL INVESTMENT GROUP LLC        
By: /s/ Richard Abbe   Name: Richard Abbe   Title: Authorized Signatory

 

  /s/ Richard Abbe   Richard Abbe       /s/ Kimberly Page   Kimberly Page

 

[Signature Page to Cooperation Agreement]

 

 

 

 

EXHIBIT A

 

IROQUOIS AFFILIATES AND ASSOCIATES

 

Shareholder  Type  Quantity  IROQUOIS CAPITAL INVESTMENT GROUP LLC  Warrant 
 255,806  IROQUOIS CAPITAL INVESTMENT GROUP LLC  Warrant   46,224  IROQUOIS
MASTER FUND LTD  Warrant   419,355  IROQUOIS MASTER FUND LTD  Warrant   113,750 
IROQUOIS MASTER FUND LTD  Common Stock   5,000  Total Holdings      840,135 

 

 

 

 

EXHIBIT B

 

FORM OF PRESS RELEASE

 

(see attached)

 

 

 